IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51108
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HECTOR HOLGUIN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-98-CR-107-18
                       --------------------
                          March 22, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Hector Holguin appeals his conviction and sentence following

a jury trial in which he was found guilty of several counts of

drug and money laundering offenses.

     Holguin first argues that the district court erred in

grouping his offenses.   The district court did not commit plain

error on this issue, as the offenses all threatened the same

societal interest.   See U.S.S.G. § 3D1.2.   Holguin’s second




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51108
                                -2-

argument is that the district court erred in increasing his

offense level for his role in the offense.    The district court

did not so err, as trial testimony showed that at least five

persons were involved in the offense and that Holguin managed and

supervised at least one of them.   See U.S.S.G. § 3B1.1.

     Holguin’s third and final argument is that the district

court erred in failing to dismiss one count of the indictment as

multiplicitous, as it involved the same substantive offense for

which Holguin was punished in a prior count.    The district court

did not err in not dismissing the allegedly multiplicitous count.

The counts of which Holguin complains involve the conspiracy to

commit money laundering and the substantive offense of money

laundering.   “[A] substantive crime and a conspiracy to commit

that crime are not the same for double jeopardy purposes.”

United States v. Brown, 29 F.3d 953, 957.     Accordingly, the

judgment of the district court is AFFIRMED.